Citation Nr: 0714796	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  97-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back disorder, to include residuals of an injury of the 
coccyx and lumbosacral strain and arthritis, currently rated 
as 60 percent disabling.

2.  Entitlement to an effective date earlier than February 
12, 2002, for the establishment of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a rating in excess of 40 
percent for the service-connected low back disorder and a 
TDIU.

This case was previously before the Board in February 2004 
and February 2006, at which time it was remanded for 
additional development to include a VA medical examination.  
As a preliminary matter, the Board finds that the remand 
directives have been substantially complied with, and, thus, 
a new remand is not required to comply with Stegall v. West, 
11 Vet. App. 268 (1998).

By an October 2006 rating decision, the veteran was assigned 
both a 60 percent rating for his service-connected low back 
disorder and a TDIU, effective February 12, 2002.  While the 
veteran has not disagreed with the effective date for his 60 
percent rating, for the reasons addressed in the REMAND 
section of this decision, a valid Notice of Disagreement 
(NOD) has been received regarding the effective date for his 
TDIU.  This claim will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that, by statements 
received in December 2005 and November 2006, the veteran 
indicated he was entitled to an increased rating for his 
service-connected right eye disorder.  Further, by a June 
2006 statement he indicated that he had a "neck" disorder 
secondary to his service-connected low back disorder.  
Inasmuch as service connection has previously been denied for 
a cervical spine disorder, most recently by the Board in 
February 2004, this appears to be an application to reopen 
that claim.  These issues are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected low back disorder is not 
manifested by ankylosis, unfavorable or otherwise.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
service-connected low back disorder are not met.  38 USCA §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 CFR §§ 
3.159, 4.1, 4.2, 4.10, 4.71a, Diagnostic Codes 5245-5243 
(2006); 38 CFR 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in September 
2002, which was clearly prior to the November 2002 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by letters dated in June 2004, 
November 2004, March 2006, and May 2006.  

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal, including statements submitted by his accredited 
representative in September 2005, June 2006, and January 
2007.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board notes that it does not appear that the 
aforementioned notification letters to the veteran contained 
the specific information regarding effective dates discussed 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), although such information was contained in 
the October 2006 Supplemental Statement of the Case.  
However, for the reasons stated below the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 60 percent.  
Moreover, as noted in the preceding paragraph, the Board 
found that the veteran was aware of the elements necessary to 
substantiate his claim.  Consequently, the Board finds no 
prejudice to the veteran by proceeding with an adjudication 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he was accorded multiple VA medical 
examinations in May 2002, September 2002, January 2005, and 
March 2006 regarding this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

In this case, the Board observes that none of the "old" 
criteria provided for a rating in excess of 60 percent.  For 
example, former Diagnostic Codes 5292, for limitation of 
motion, and 5295, for lumbosacral strain, provided a maximum 
rating of 40 percent.  See 38 C.F.R. § 4.71a (2002).  In 
addition, former Diagnostic Code 5293, for intervertebral 
disc syndrome, provided a maximum rating of 60 percent, which 
is the current evaluation.  Id.  Thus, he is not entitled tot 
a rating in excess of 60 percent under the "old" criteria.  

Turning to the "new" criteria, the Board observes that, as 
with former Diagnostic Code 5293, the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides for a maximum rating of 60 percent.  See 
38 C.F.R. § 4.71a (2006).  

The Board further notes that the only basis for a rating in 
excess of 60 percent under the current General Rating Formula 
for Diseases and Injuries of the Spine is when there is 
unfavorable ankylosis of the entire spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

However, a thorough review of the competent medical evidence 
does not reflect that the veteran's spine has been diagnosed 
with ankylosis.  In fact, the March 2006 VA examiner was 
specifically requested to indicate whether there was 
ankylosis of the spine, and if so, whether it was favorable 
or unfavorable.  The examiner stated that there was no 
ankylosis.  Accordingly, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 60 percent for his service-connected low back 
disorder.

The Board also finds that there are no associated 
neurological abnormalities, such as bowel or bladder 
impairment, which warrant separate evaluation.  For example, 
the March 2006 VA examiner stated that there was no 
neurologic abnormality in the bladder or bowel related to 
back condition.  As such, consideration of a separate 
evaluation for a neurologic component is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

Moreover, the Board finds that, to the extent his low back 
disorder causes interference with employment, he is 
adequately compensated by the current schedular rating, as 
well as his TDIU.  Accordingly, the Board concludes that 
consideration of an extraschedular rating is not warranted in 
this case.  See 38 C.F.R. § 3.321.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 60 percent for his service-connected low back 
disorder.  Thus, the preponderance of the evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to an increased rating for service-connected low 
back disorder, to include residuals of an injury of the 
coccyx and lumbosacral strain and arthritis, currently rated 
as 60 percent disabling, is denied.


REMAND

As noted in the Introduction, the veteran was assigned a TDIU 
by an October 2006 rating decision, effective February 12, 
2002.  The veteran initially reported, in a statement 
received in December 2006, that he was "very satisfied" 
with this decision.  However, in a January 2007 statement, 
his accredited representative identified one of the appellate 
issues as entitlement to an earlier effective date for the 
assignment of a TDIU, and presented argument in support 
thereof.  The Board finds that this constitutes a valid NOD.  
See 38 C.F.R. §§ 20.201, 20.301.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  See also 38 C.F.R. §§ 19.29 and 19.30.  In 
this case, it is unclear as to whether an SOC has been issued 
at this point, but in any event, one has yet to be associated 
with the claims folder.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC - if one has 
yet to be issued - and the veteran should 
be advised of the time period in which to 
perfect an appeal.

The purpose of this remand is to ensure procedural due 
process to the veteran. By this remand, the Board intimates 
no opinion as to any final outcome warranted as to either 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


